DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-30 as originally presented and filed on 12/07/2021.

This Application was granted Track 1 status on 01/25/2022.  Accordingly, Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up an interview to discuss the instant Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 12/06/2019 (20191206).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 17/101,641 filed on  11/23/2020,

U.S. application no. 17/101,641 claims priority to Provisional application no. 63/000,086 filed on 03/26/2020, and

U.S. application no. 17/101,641 also claims priority to Provisional application no. 62/944,969 filed on 12/06/2019, 

These applications are considered “Parent Applications”.  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/07/2021 and 02/01/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because, for example only, it appears that the word “include” in the first sentence is misspelled as ”includes”.  Further, a reading of the abstract appears stilted and does not appear to flow grammatically.  For example only, in the last sentence, the limitations “In the warning mode, calculates…” would appear to be better understood as something to the effect of “In the warning mode, the controller calculates…”.    Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5, 7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited 02/01/2022 IDS. 

Regarding claim 1 Wang teaches in for example the figures below:

    PNG
    media_image1.png
    586
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    750
    576
    media_image2.png
    Greyscale
 
And associated descriptive texts teaches a collision warning system for a micromobility vehicle 100 comprising: 

“[0096] The casing 144 along the steering column 140 having holes at the front provide placement of sensors and receivers for the detection of obstacles ahead of the electric scooter 100. There are holes and windows 197 along the periphery of the casing 144 that provides ventilation to the components inside the casing 144 as well as LIDAR 196,198 and ARS 200 sensors and light emitting diodes 136. “; 

a speed sensor configured to sense a speed of the micromobility vehicle in para [0139; 
at least one warning device 354, 148, etc. in Para [0114]; and 
a controller 162 in communication with the at least one proximity sensor, the speed sensor, and the at least one warning device in para [0119].

While Wang does expressly teach in for example, para [0129]+ using LIDAR to detect the presence of humans and obstacles, Wang does not appear to expressly disclose the specifics of how this is accomplished.  Accordingly the problem to be solved appears to be the manner in which object detection and alarming is accomplished.  For example, Wang does not appear to expressly disclose:
The controller having a bypass mode and a warning mode, the controller being configured to (i) receive the speed of the micromobility vehicle from the speed sensor, (ii) compare the speed of the micromobility vehicle with a predetermined speed threshold, (iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed 

Because the problem to be solved is directed towards a manner in which object detection and alarming is accomplished, one of ordinary skill in the art would look in the art of collision warning systems and methods.  Malla teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image3.png
    299
    809
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    449
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    623
    475
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    704
    521
    media_image6.png
    Greyscale


“[0017] Turning to the figures, FIG. 1 illustrates a vehicle 100 that is alerted to a potential collision with another vehicle 102 in accordance with the teachings herein. The vehicle 100 and/or the vehicle 102 may be a standard gasoline powered vehicle, a hybrid vehicle, an electric vehicle, a fuel cell vehicle, and/or any other mobility implement type of vehicle. The vehicles 100, 102 include parts related to mobility, such as a powertrain with an engine, a transmission, a suspension, a driveshaft, and/or wheels, etc. The vehicles 100, 102 may be non-autonomous, semi-autonomous (e.g., some routine motive functions controlled by the respective vehicle 100, 102), or autonomous (e.g., motive functions are controlled by the respective vehicle 100, 102 without direct driver input).”

 a collision warning system 300 for a micromobility vehicle 100 in figures 1 and 3 above and para [0017] above wherein it is understood that “or any other mobility implement type of vehicle” connotes a micromobility vehicle 100 comprising: 
at least one proximity sensor mounted to the micromobility vehicle 100 and configured to sense a distance in block 404 to an object located in block 402 in front of the micromobility vehicle 100 in Figs. 1, 3 and 4 above via sensors 306, 316, 318, 320 and 322 as explained in for example paras:
“[0018] last sentence “…Additionally or alternatively, the vehicle may include a sensor that monitors an area in front of and/or to a side of the vehicle 100.”

[0034] The sensors 306 are arranged in and around the vehicle 100 to monitor properties of the vehicle 100 and/or an environment in which the vehicle 100 is located. One or more of the sensors 306 may be mounted to measure properties around an exterior of the vehicle 100. Additionally or alternatively, one or more of the sensors 306 may be mounted inside a cabin of the vehicle 100 or in a body of the vehicle 100 (e.g., an engine compartment, wheel wells, etc.) to measure properties in an interior of the vehicle 100. For example, the sensors 306 include accelerometers, odometers, tachometers, pitch and yaw sensors, wheel speed sensors, microphones, tire pressure sensors, biometric sensors and/or sensors of any other suitable type. In the illustrated example, the sensors 306 include the radar sensor 316, the lidar sensor 318, the ultrasonic sensor 320, and the camera 322. For example, the radar sensor 316 detects and locates an object (e.g., the vehicle 102) via radio waves, the lidar sensor 318 detects and locates the object via lasers, the ultrasonic sensor 320 detects and locates the object via ultrasound waves, and the camera 322 detects and locates the object by recording images and/or video of the object.

[0037] Initially, at block 402 the sensor 104 (e.g., the radar sensor 316, the lidar sensor 318, the ultrasonic sensor 320, the camera 322) of the vehicle 100 detects an object (e.g., the vehicle 102). At block 404, the collision alerter 114 determines the distance 116 between the vehicle 100 and the object., For example, the collision alerter 114 determines the distance 116 based on data collected by the sensor 104. At block 406, the speed sensor 106 measures a current speed of the vehicle 100. Further, at block 408, the collision alerter 114 determines a time-to-collision for a potential collision between the vehicle 100 and the object based on the distance 116 and the current speed of the vehicle 100.”; 

a speed sensor 106 in para [0037] above “, the speed sensor 106 measures a current speed of the vehicle 100. “ configured to sense a speed of the micromobility vehicle 100; 
at least one warning device in para [0023], i.e. speaker 110 and display 112:
“[0023] When the time-to-collision is less than or equal to the first collision threshold, the collision alerter 114 emits a first alarm associated with the first collision threshold to warn the driver of a potentially imminent collision with the vehicle 102. In some examples, the first alarm includes an audible signal emitted by the speaker 110. Additionally or alternatively, the first alarm includes a visual signal presented via the display 112. The collision alerter 114 emits the first alarm to enable the driver to reduce (e.g., eliminate) a collision impact with the vehicle 102 by facilitating deceleration of the vehicle 100. For example, upon hearing the first alarm, the driver decelerates the vehicle 100 to avoid the potential collision with the vehicle 102. In some examples, the collision alerter 114 also emits the first alarm when the collision alerter 114 determines that the distance 116 between the vehicles 100, 102 is less than or equal to a threshold distance (e.g., 0.3 meters or 11.8 inches).”; and 

a controller 114 in Fig. 1 and 302 in Fig. 3 in communication with the at least one proximity sensor, the speed sensor, and the at least one warning device and having a bypass mode in fig. 4, block 410, NO and a warning mode in fig. 4, block 410, YES, 

(i) receive the speed of the micromobility vehicle 100 from the speed sensor in fig. 4, block 406 in para [0037] above, 
(ii) compare the speed of the micromobility vehicle 100 with a predetermined speed threshold in block 408 in para [0037] above, 
(iii) enter the bypass mode in response to the speed of the micromobility vehicle being less than the predetermined speed threshold in fig. 4, block 410 in para [0038] below, NO, and 
(iv) enter the warning mode in response to the speed of the micromobility vehicle being greater than the predetermined speed threshold in Fig. 4, block 410, YES in para [0038] below; 
wherein, while in the bypass mode, the controller is further configured to not activate the at least one warning device in blocks 414-420 and back to 404 in Fig. 4 above and para [0038] below; and 
wherein, while in the warning mode, the controller is further configured to 
(v) receive the distance to the object from the at least one proximity sensor in Fig. 4, block 404 in para [0037] above, 
(vi) determine a closing velocity to the object based on the speed of the micromobility vehicle received from the speed sensor in Fig. 4, block 406 in para [0037] above, 
(vii) calculate an estimated time until a potential collision with the object based on the distance to the object and the 45Attorney Docket No. 18590-000001-US-COAclosing velocity in Fig. 4, block 408 in para [0037] above, 

(ix) generate a collision warning by activating the at least one warning device to alert a rider of the micromobility vehicle of the potential collision with the object in response to the estimated time until collision being less than the predetermined time threshold in Fig. 4 step 412 and para:
“[0038] At block 410, the collision alerter 114 compares the time-to-collision and a first collision threshold. If the time-to-collision is less than or equal to the first collision threshold, the method 400 proceeds to block 412 at which the collision alerter 114 emits a first alarm. If the time-to-collision is greater than the first collision threshold, the method 400 proceeds to block 414 at which the pedal sensor 108 measures pedal dynamics of a gas pedal and/or a brake pedal of the vehicle 100. Further, at block 416, the collision alerter 114 determines a predicted speed of the vehicle 100 based on the current speed and the pedal dynamics.”.  

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect objects, sound alarms, etc. in the manner taught by Malla. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia object detections and actions to be solved.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Malla to the prior art of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the collision warning system of claim 1, wherein the at least one proximity sensor includes a LiDAR sensor see Wang KIDAR 196 in para [0130] and Malla fig. 3, LIDAR 318.  

Regarding claim 3 and the limitation the collision warning system of claim 1, wherein the at least one proximity sensor includes at least one of a radar sensor see Wang para [0121] long range advance radar sensor ARS 200, an ultrasonic sensor see Malla para [0018] “an ultrasonic sensor (e.g., an ultrasonic sensor 320 of FIG. 3)”, and a camera see Wang para [0135] camera 186.  The Examiner considers these sensors to all essentially be equivalent techniques of sensing objects in the proximity of a vehicle.
	
	Per the following case law:
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

	Accordingly, it would have been obvious to provide Wang with the sensor teachings of Malla because substituting one equivalent sensing technique for another would be obvious to one of ordinary skill in the art.  Further such is no more than an obvious design choice of sensors used to determine the presence of objects around a vehicle.  See MPEP 2144.04.VI.  

Regarding claim 4 and the limitation the collision warning system of claim 1, wherein the at least one warning device includes an audio device that generates an audible warning and a lighting device that generates a visual warning see Wang speaker 354m red led lights, etc. as described in for example paras:
“[0032] The control unit optionally comprises an alarm for indicating malfunctioning of the motorised scooter. The alarm is also known as an alarm bell, alarm device or siren, which gives an audible, visual, electric/electronic signal or other form of alarm signal about a problem or condition of the motorised scooter, its rider or user. The alarm device is optionally connected to sensors or transducers so that the alarm device is capable of sending text messages, visual signals (e.g. flashing of red LED lights),  

[0034] The control unit can further comprise a road object detector or object detector for checking road obstacles. The detector can be mechanical (e.g. lever), electric (e.g. limit switch), electronic (e.g. optical sensor), computerised (e.g. by programming) or in combination of any of these forms so that the motorised scooter becomes aware of its surroundings when in motion or stationary. The road object detector or object detector can be connected locally to a smartphone or remotely to a computing server (known as cloud server or cloud) so that the road object detector or object detector can detect physical objects as well as artificial boundaries (e.g. by geo-fences). The motorised scooter, a rider of the motorised scooter or an operator (also known as service provider) of the motorised scooter can be alerted automatically (e.g. by audio alarm or electronic signals) for taking necessary actions. Examples of the object detector include a radar (RAdio Detection And Ranging or RAdio Direction And Ranging) and Lidar (LIDAR, LiDAR, and LADAR).”

[0084] A plurality of light emitting diodes 136 lining the two lengths of the foot deck 106. The foot deck 106 has a hinged-like folding line 138 running along the middle of the foot deck 106. The foot deck 106 is made of waterproof and flexible composite like carbon fibre. The light emitting diodes 136 are also located at the front of the casing 144 along the steering column 140.

[0118] The microphone 338 provides an audio input to the control unit 104 for learning and processing. The algorithm in the MCU 162 takes the audio input from the microphone 338 and the video/image input from the front camera 304, the back camera 352 and the ahead camera 364 to control the movement of the electric scooter 100 taking evasive manoeuvre if necessary to avoid a collision. The rider can also use the microphone 338 to communicate with the electric scooter 100 orally instead of using the finger to perform entry on the tactile display 148. The angle of the tactile display 148 can be adjusted by the rider..  

Regarding claim 5 and the limitation the collision warning system of claim 1, wherein the controller is further configured to activate the at least one warning device at a plurality of intensity levels based on the estimated time until collision with the object see the teachings of Malla Fig. 4 block 412 and 422 as describe in for example paras:
the collision alerter 114 emits a second alarm associated with the second collision threshold to warn the driver of a potentially collision with the vehicle 102. In some examples, the second alarm includes an audible signal emitted by the speaker 110. Additionally or alternatively, the second alarm includes a visual signal presented via the display 112. The collision alerter 114 emits the second alarm to enable the driver to facilitate deceleration of the vehicle 100 to reduce (e.g., eliminate) a collision impact with the vehicle 102.

[0026] Because the second collision threshold is greater than the first collision threshold, the second alarm provides the driver with more time to react to the potential collision. Thus, the collision alerter 114 emits the second alarm to warn the driver of potential collisions that are less imminent than those associated with the first alarm. To enable the driver of the vehicle 100 to differentiate between the two alarms (and the potential collisions associated with the respective alarms), the first alarm is different than the second alarm. For example, the first alarm includes an uninterrupted audible signal (e.g., a solid tone) emitted by the speaker 110, and the second alarm includes an intermittent audible signal (e.g., beeps) emitted by the speaker 110.“.  

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect objects and sound alarms to “enable the driver to facilitate deceleration of the vehicle to reduce (e.g., eliminate) a collision impact with the vehicle” as taught by Malla para [0025] because “the second alarm provides the driver with more time to react to the potential collision.” As taught by Malla para [0026] above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia object detections and actions to be solved.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Malla to the prior art of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation the collision warning system of claim 1, wherein the controller is further configured to enter the bypass mode in response to the distance to 

Regarding claim 10 and the limitation the collision warning system of claim 1, wherein the at least one proximity sensor includes a first sensor and a second sensor, the first sensor being a LiDAR sensor and the second sensor being one of an additional LiDAR sensor, a radar sensor, an ultrasonic sensor, and a camera, the first sensor and the second sensor being configured to have different detection cones relative to the micromobility vehicle see the teachings of Wang and Malla in the rejection of corresponding parts and obviousness to combine in claim 1 above wherein it is understood that Wang teaches inter alia a forward facing LIDAR and Malla teaches a rearward facing LIDAR and the selection of a specific sensor is considered an obvious equivalent technique of sensing.
See in re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious
  
Regarding claim 11 and the limitation the collision warning system of claim 1, wherein the controller is configured to calculate the estimated time until the potential collision based on a reaction time factor in addition to the distance to the object and the closing velocity, the reaction time factor being based on a size of the micromobility vehicle see the teachings of WANG para:
“[0156] The locomotion of the electric scooter 100 is electronically controlled coupled with human interaction which includes the movement and the braking. An algorithm in the MCU 162 considers the battery level, the road condition (hard 

	Wherein it is understood that the weight of the rider connotes the claimed size of the micromobility vehicle because a weight of a rider determines the size of the rider which determines the size of the scooter when the rider is on the scooter.  Accordingly the claimed “Reaction time factor” connotes the algorithm that takes into account “the weight of the rider to determine the optimal braking distance as well as the travelling speed” 

Regarding claim 12 and the limitation the collision warning system of claim 1, wherein the controller is further configured to, in response to the estimated time until collision being less than the predetermined time threshold, limit a maximum velocity of the micromobility vehicle see Wang para:
 [0032] “The alarm signals are optionally accompanied by emergency actions, such as applying or activating brake of the motorised scooter.”,

Para” [0121] The locomotion unit 180 comprises an adaptive cruise control unit 192 and an emergency brake unit 194. The emergency brake unit 194 further comprises the disc brake unit 164 of the front wheel 108,” and para:

 “[0129] The locomotion unit 180 provides an autonomous control of the electric scooter 100. The emergency brake unit 194 uses the Short Range Light detection and ranging (LIDAR) unit 196 for detecting obstacles.“ and para:

 “[0147] The video cameras 304, 352, 364 acquire streaming images 636 and analyse the differences between individual images 638 to detect motion 640 and detect oncoming vehicles 642. In both scenarios 640, 642, the travelling speed of the electric scooter 100 will be reduced 644. The acquired images are stored on-board the memory storage 646.”.  

Regarding claim 13 and the limitation the collision warning system of claim 12, wherein the controller is further configured to limit the maximum velocity of the micromobility vehicle by replacing a desired throttle position input value with a maximum acceptable throttle position value that is calculated by the controller based on the estimated 48Attorney Docket No. 18590-000001-US-COA time until the potential collision, the maximum acceptable throttle position value corresponding to a maximum speed that is greater than a minimum speed necessary for the rider of the micromobility vehicle to maintain control of the micromobility vehicle see Wang paras:
“[0020] The motorised scooter optionally further comprises an electronic or computerised control unit (e.g. having a CPU or an Operating System) or control unit that is connected to the engine and optionally the energy source for regulating speed or torque of a transmission (mechanics), a powertrain, a powerplant, the engine, the energy source or a combination of any of these. The control unit regulates various parts or components of the motorised scooter so that a rider or user of the motorised scooter is partially or fully relieved from mundane or routine operation of the motorised scooter. For example, the control unit receives a control signal of maintaining constant speed of the motorised scooter and checks steepness or slope of an inclined road so that the control unit is able to automatically adjust torque of the engine or its transmission in order to keep up with climbing or descending at a substantially constant speed. 

[0036] “…Embodiments of the application indicate that the motorised scooter automatically slows down when near vulnerable people groups (e.g. children, elderly and disabled persons); approaching crowded areas (e.g. bus stops) or school zones; or meeting other PMDs (e.g. bicycles, kick scooters, roller skate boards).”

[0147] The video cameras 304, 352, 364 acquire streaming images 636 and analyse the differences between individual images 638 to detect motion 640 and detect oncoming vehicles 642. In both scenarios 640, 642, the travelling speed of the electric scooter 100 will be reduced 644. The acquired images are stored on-board the memory storage 646.”.  

	Wherein it is understood that the controller reducing the speed connotes the claimed limitations because the controller is limiting the maximum velocity to a reduced vulnerable people groups (e.g. children, elderly and disabled persons) regardless of the throttle setting of the rider.

Regarding claim 14 and the limitation the collision warning system of claim 1, wherein the micromobility vehicle is a powered standing scooter see Wang Fig. 1 above.  

Claims 6 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 20100079266 A1 to Holt; Richard K. 

Regarding claim 6 and the limitation the collision warning system of claim 1, wherein the at least one warning device is configured to alert a non-rider of the micromobility vehicle of the collision of the potential collision with the object see the teachings of Wang para [0032]:
 “Alarm signals are able to transmitted or broadcasted locally (e.g. at the motorised scooter), remotely (e.g. to a computing server of an operator of the motorised scooter), or both…. Often, the alarm device sends off alarm signals if a rider loses control or balance to a motorised scooter. Sometimes, the alarm device emits alarm signals if the motorised scooter exceeds prescribed speed limits, specified PMD-free zones according to geo-fences, or any other operator's or rider's rules. In extreme cases, the alarm or alarm device send off alarm signals to both the rider and operator of the motorised scooter if the motorised scooter loses control (e.g. by on-board sensor detection)… “. 

Wherein the operator of the motorised scooter connotes the “non-rider”.

While it is considered that the combination of Wang and Malla above teaches the invention as explained above. Wang does not appear to expressly disclose sending an 
Holt teaches in for example the figures below:

    PNG
    media_image7.png
    523
    756
    media_image7.png
    Greyscale

And associated descriptive texts that it was known for at least one warning device to be configured to alert a non-rider of a micromobility vehicle (i.e. a motorcycle) of a collision with an object in for example, paras:
“[0009] The present invention fulfills the above and other objects by providing a motorcycle accident warning alarm wherein an audible and/or visual alarm indicates when the motorcycle has been involved in an accident and has tipped over.,

[0016] “…The alarm control unit 4 may also be activated by at least one impact sensor 23 which detects if a motorcycle has been involved in a collision.” And 

Claims :

22. The motorcycle accident warning alarm of claim 1 wherein: said at least one alarm is connected to a Global Positioning System transmitter and alerts third parties that an accident has occurred and the motor cycle has tipped over by activating said Global Positioning System transmitter. “

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine that a collision has actually occurred and alert rescuers. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia collision detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect a collision and alert rescuers to come save the riders.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holt to the prior art combination of Wang and Malla  as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 29 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the controller is further configured to determine whether a drive system for the micromobility vehicle is powered on based on a power signal from 
“[0008] A further object of the present invention is to provide a motorcycle accident warning alarm which alerts a user that a motorcycle has tipped over while in the parked position.”.
Wherein it is understood that while parked the vehicle is not powered on, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine that a parked scooter has tipped over and alert the scooter owner/operator. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia detecting a scooter has tipped over and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect tipping over while parked and alert the operator to come upright the scooter.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Holt to the prior art combination of Wang and Malla  as explained above because in addition to being directed towards the problem to be solved, i.e. detecting that a parked scooter has tipped over, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Claims 15-19, 23-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol). 

Regarding claim 15 the combination of Wang and Malla above teaches in the rejection of corresponding parts of claim 1 above incorporated herein a collision/fall reporting system for an micromobility vehicle comprising: 
at least one proximity sensor 197 mounted to the micromobility vehicle and configured to sense a distance to an object located in front of the micromobility vehicle see Wang Fig. 1 above; 
a speed sensor configured to sense a speed of the micromobility vehicle; 
at least one tilt sensor configured to sense vertical orientation data of the micromobility vehicle indicating whether the micromobility vehicle is in an upright position or a horizontal position see Wang para:
“[0104] The stability of the electric scooter 100 can be established using the principle of water levelling. The simplest stability detection is to use a water level which is a section of clear tubing forming a “U” shape, partially filled with water placed in the right to left section of the foot deck 106. Two sensors are positioned at the two ends of the “U” tubing are to detect the water level in each tube end. If the electric scooter 100 is tilted to the right, the water level at the right tubing end will be elevated and the water level at the left tubing end will drop. Upon detecting the difference in the water level, the sensors will be triggered and send the information to the on-board computer. The on-board computer has the software algorithm that will attempt to balance the electric scooter 100 by controlling the steering column 140 that includes the front wheel 108. However, this arrangement from right to left only detect the instability at one plane. More water levels have to be added to achieve a higher stability. Alternatively, a MEMS (microelectromechanical system) gyroscope can be used to provide the sensor inputs to the microcontroller 162 for processing and micro adjustment of the front wheel 108 to achieve stability. Another alternative is to use a gyro-stabilizer.”; 


at least one warning device see Wang para [0032] “alarm”; 
a communication device configured to wirelessly communicate with at least one remote device from the micromobility vehicle see Wang paras:
“[0040] The control unit may further comprise a communication terminal or module for tracking location or position of the motorised scooter (e.g. by telematics), or contacting external electronic devices (e.g. a mobile phone). The communication terminal may be able to communicate with a mobile communication device (e.g. smartphone, iPad™) with wires or wirelessly. For instance, the communication terminal comprises an antenna (e.g. GPS antenna, WiFi antenna) for wireless communication. The antenna is possibly printed on a PCB (Printed Circuit Board) of the communication terminal, detachably plugged into a PCB of the communication terminal, or soldered with a PCB of the communication terminal. Possible electronic communication modes that utilise the antenna include NFC (near-field communication), Zigbee (IEEE 802.15.4-based), Wi-Fi (IEEE 802.11 standard), Bluetooth (IEEE 802.15.1) and other wireless communication protocols.

[0122] The telematics unit 182 comprises a AM/FM (Amplitude Modulation/Frequency Modulation) radio unit 202, a WLAN (Wide Local Area Network) unit 204, a BTLE (Bluetooth Low Energy) and WIFI (Wireless Fidelity) unit 206, a LTE/UMTS (Long Term Evolution/Universal Mobile Telecommunications Service) unit 208, and a GNSS (Global Navigation Satellite System) unit 210. The various units of the telematics unit 182 provide the corresponding antennae for transmitting and receiving information wirelessly via different transmission frequencies. The telematics unit 182 is located in the casing 144 along the steering column 140.”; and 49Attorney Docket No. 18590-000001-US-COA 

a controller in communication with the at least one proximity sensor, the speed sensor, the at least one tilt sensor, the global positioning system, the at least one warning device, and the communication device in Wang para:
“[0098] The printed circuit board 160 having a microcontroller 162 provides electrical connection and software algorithm for processing signal inputs and generating associated outputs. The microcontroller 162 is also known as an on-board computer 162 and is the processing engine 162 of the control unit 104.”, 


(i) receive the distance to the object from the at least one proximity sensor see Malla Fig. 4, block 404 above, 
(ii) determine a closing velocity to the object based on the speed of the micromobility vehicle received from the speed sensor see Malla Fig. 4, block 406 above, 
(iii) calculate an estimated time until a potential collision with the object based on the distance to the object and the closing velocity see Malla Fig. 4, block 408 above, 
(iv) compare the estimated time until the potential collision with the object with a predetermined time threshold see Malla Fig. 4, block 410 above, 
(v) generate a collision warning by activating the at least one warning device to alert a rider of the micromobility vehicle of the potential collision with the object in response to the estimated time until collision being less than the predetermined time threshold see Malla Fig. 4, block 412 above, and 
(vi) receive the vertical orientation data of the micromobility vehicle from the at least one tilt sensor see Wang para [0104] above with regard to the microcontroller maintaining the stability of the vehicle.
 
As explained in the rejection of claim 1 above and incorporated herein, it would have been obvious to combine Wang and Malla. 

The combination of Wang and Malla above does not appear to expressly disclose the limitations the controller being configured to:

(viii) receive the location data from the global positioning system, 
(ix) determine a time of the collision, and 
(x) communicate, using the communication device, a collision alert to the at least one remote device in response to determining that the collision has occurred, the collision alert including the location of the micromobility vehicle and the time of the collision.  

Van der Pol Teaches in for example the figures below:

    PNG
    media_image8.png
    468
    756
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    376
    747
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    333
    503
    media_image10.png
    Greyscale

a controller being configured to (vii) determine that a collision has occurred in response to the collision warning being generated while the speed of the micromobility vehicle was greater than a predetermined speed threshold, in columns 1 and 2, especially Col. 1, lines 35-50 and 58-63 and Col. 2, lines 48+ 


“When a rollover has occurred, the tone and volume of the audible alarm 30 encourages the vehicle operator to cancel the alarm 30 using the emergency cancel switch 34, and, if the vehicle operator is unable to do so, the alarm 30 may also aid rescuers in locating the accident site.”, 

(viii) receive the location data from the global positioning system in Col. 11, lines 8-11 “the location of the vehicle as determined by the GPS receiver 22”, 
(ix) determine a time of the collision Col. 11, lines 11+ “Recordation of each of these values is time-stamped using the timer 108.”, and 

(x) communicate, using a communication device, a collision alert to the at least one remote device in response to determining that the collision has occurred, the collision alert including the location of the vehicle and the time of the collision see Figs 2 and 9 and Col. 6, lines 55+:
“(4) Referring now to FIG. 2, there are preferably multiple components that comprise the local sensing and notification subsystem 11 of the present invention. These components cooperate to determine whether a potential or immediate rollover condition exists, and then appropriately communicate the existence of such condition to the vehicle operator, vehicle occupants, and/or a third party”

Col. 7, lines 20+:
“(5) Aside from the central controller 20, the local sensing and notification subsystem 11 depicted in FIG. 2 also includes a GPS receiver 22 for receiving signals from global positioning satellites 12 (as shown in FIG. 1) to identify the location of the vehicle 10, and a local radio communications transceiver 24 for transmitting signals related to an immediate rollover condition to the remote radio communications transceiver 14 (as shown in FIG. 1). To provide local notification to the vehicle operator or occupants, in this preferred embodiment, the local sensing and notification subsystem 11 further includes an audible alarm 30 (e.g., a siren) and a visible alarm 32 (e.g., a strobe light), one or both of which is activated by the microprocessor of the central controller 20 when a potential or immediate rollover condition exists. “

Col. 11 lines 1-15: 
	“(20) The vehicle operations record module 101A is equivalent to the "black box" commonly found on commercial airplanes as is preferably maintains records of recent vehicle operating conditions as measured by vehicle sensors. For example, this module 101A preferably maintains record of the (1) right lateral roll angle; (2) left lateral roll angle; (3) forward pitch angle; (4) rearward pitch angle; (5) right lateral acceleration; (6) left lateral acceleration; (7) forward acceleration; (8) rearward acceleration; and (9) the location of the vehicle as determined by the GPS receiver 22. Recordation of each of these values is time-stamped using the timer 108. It is preferred that each of these values be sampled at a periodic interval of 0.05 to 0.2 seconds, and then recorded using a FIFO (First In, First Out) method so the most recent vehicle operating history is always maintained.”

and Col. 13 lines 50+, especially lines 68+:
“The logic flow proceeds to operation box 170 where an emergency message is composed which includes the vehicle operations record as stored in the vehicle operations record module 101A (which, at a minimum, includes the location of the vehicle as determined by the GPS receiver) and the unique vehicle identification code stored in the vehicle setup record 101B. “.  

Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining a collision with between a vehicle and an obstacle, a rollover event and then transmitting information to emergency services to help. See Van der Pol Col. 1 lines 37+:
“(5) There are various prior art teachings related to the transmission of such an emergency signal when a collision or other abnormal condition occurs. For example, U.S. Pat. No. 3,441,858, issued to Graham, describes an electronic calling and reply system that may be activated, either automatically or manually, to broadcast one of a selected group of distress signals upon the occurrence of a vehicle accident. In the preferred system, the vehicle carries one transceiver unit which transmits a selected distress signal. This signal preferably indicates whether: (1) a tow truck is needed; (2) an ambulance is needed; or (3) both a tow truck and an ambulance are needed. A central aid station receives this distress signal and responds to receipt of that distress signal by broadcasting a response signal indicating that assistance is being sent to the vehicle.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to detect a collision event and/or a rollover event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia, collision detection, rollover detection and emergency actions thereafter to be solved.  That is, the scooter of 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation the collision/fall reporting system of claim 15, wherein the at least one remote device is a server accessible to a lessor of the micromobility vehicle, the micromobility vehicle being in a fleet of a plurality of micromobility vehicles leased by the lessor see Wang paras:
“[0018] With the identification (alternatively known as electronic identification, unique identifier, electronic identification, machine identifier, machine-readable identification, electronic identifier or identifier), the motorised scooter is able to recognised automatically by machine reader or scanner so that either a user, a rider or an operator of the motorised scooter is able to record or track usage of the motorised scooter automatically, such as by a remote computing server of the operator or a smartphone of the user or rider. Handover or monetary transaction over the motorised scooter becomes clear, swift, transparent, verifiable or auditable. Both private individuals, organisations and government authorities are able to regulate deployment, usage or maintenance of the motorised scooter with clarity and integrity. If multiple or many such motorised scooters are made available to public, identification of these motorised scooter offers possibility data analytics, fleet management and optimisation of operation. 

[0057] The method may further comprise a step of locking the one or more suitable motorised scooter to a docking location or at an accessible public or private place. For example, upon completion of a journey, a rider may return a rented motorised scooter to a nearby docking station, and couple the motorised scooter to a docking station or stand. Upon coupling, the docking The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.

[0133] The tracked values provide the monitoring of location, movements, status and behaviour of one electric scooter 100 or a fleet of electric scooters 100.”.  

Regarding claim 17 and the limitation the collision/fall reporting system of claim 15, wherein the at least one remote device is part of an emergency response system see the teachings of Van der Pol Fig. 1 and Col. 1, lines 36+ as to wherein the signal indicated whether a tow truck and/or ambulance are needed.  
It would have been obvious to provide the combination of Wang the teachings of Ven der Pal for the express purpose of dispatching an ambulance to a crash scene as soon as possible.

Regarding claim 18 and the limitation the collision/fall reporting system of claim 15, wherein the controller is further configured to determine that a fall has occurred in response to the vertical orientation data indicating that the micromobility vehicle is in the horizontal position, without any collision warning being generated, to determine a time of the fall, and 


Accordingly, the prior art references teach all of the claimed elements were known.
Per the following case law the prior art is analogous.
In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining, a rollover event and then transmitting information to emergency services to help. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the object detection system of Wang would have the ability to 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect that it has actually rolled over to be lying horizontally on the ground.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 19 and the limitation the collision/fall reporting system of claim 15, wherein: 
the at least one tilt sensor includes a first tilt sensor and a second tilt sensor see Van der Pol Col. 7, lines 3+:
“Furthermore, integral and internal to this central controller 20 are three essential sub-components: a dual-axis tilt sensor, which measures rotation about the lateral and longitudinal axes of the vehicle; a dual-axis accelerometer (g-force sensor), which measures accelerations acting parallel to the underlying ground surface in the lateral and longitudinal directions; and a rollover calculator. As will be described in further detail below, the rollover calculator receives data from the dual-axis tilt sensor and the dual-axis accelerometer. The rollover calculator then processes this information to determine the present condition of the vehicle, specifically whether a potential or immediate rollover condition exists. Finally, the central controller 20 preferably includes an internal 

in response to determining that the collision has occurred, the controller is further configured to determine whether both of the first tilt sensor and the51Attorney Docket No. 18590-000001-US-COA second tilt sensor have been activated see Van der Pol Col. 2, lines 49+:
“(13) U.S. Pat. No. 4,369,426, issued to Merkel and assigned to REPA Feinstanzwerk GmbH of Alfdorf, Germany, describes another emergency distress signal system for motor vehicles wherein the distress signal also indicates the vehicle location. Distress signal transmission is activated by sensors that respond to a vehicle collision or similar event. These sensors preferably have different activation thresholds that correspond to the severity of the collision and may thereby cause transmission of different and distinct distress signals. “ , 

determine a severity of the collision based on whether both of the first tilt sensor and the second tilt sensor have been activated see Van der Pol Col. 2, lines 49+ above “These sensors preferably have different activation thresholds that correspond to the severity of the collision”, and 
to communicate, using the communication device, the determined severity of the collision to the at least one remote device see Van der Pol Col. 2, lines 49+ above “cause transmission of different and distinct distress signals”.

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining, the severity of a rollover event and then transmitting severity information to emergency services for a tow truck and or an ambulance to help. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to detect the severity of a collision event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia collision/rollover 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

  
Regarding claim 23 and the limitation the collision/fall reporting system of claim 15, wherein the micromobility vehicle is a powered standing scooter see Wang Figure 1 above.  

Regarding claim 24 the combination of Wang above is considered as teaching the limitation a downed micromobility vehicle notification system for an micromobility vehicle comprising: 
a speed sensor configured to sense a speed of the micromobility vehicle see Wang para [0134] and [0139]; 
a tilt sensor configured to sense vertical orientation data of the micromobility vehicle indicating whether the micromobility vehicle is in an upright position or a horizontal position see Wang para [0104]; 

a controller in communication with the speed sensor, the tilt sensor, and the at least one notification device see Wang para [0104] microcontroller 162, the controller being configured to 
(i) receive the speed of the micromobility vehicle from the speed sensor vehicle see Wang paras [0104], [0134] and [0139]; , 
(ii) receive the vertical orientation data of the micromobility vehicle from the tilt sensor in Wang para [0104], and 
(iii) generate a downed micromobility vehicle notification by activating the at least one notification device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position see the teachings of Van der Pol Col. 2, lines 49+ above “cause transmission of different and distinct distress signals”.  

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining, the severity of a rollover event based on the speed of the vehicle and rollover event itself and then transmitting severity information to emergency services for a tow truck and or an ambulance to help. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to detect the severity of a rollover event and transmit the information to emergency services as taught by Van der Pol above. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 25 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the at least one notification device includes at least one of a visual device that generates a visual notification and an audio device that generates an audible notification see Wang para:
“[0032] The control unit optionally comprises an alarm for indicating malfunctioning of the motorised scooter. The alarm is also known as an alarm bell, alarm device or siren, which gives an audible, visual, electric/electronic signal or other form of alarm signal about a problem or condition of the motorised scooter, its rider or user. “.  

Regarding claim 26 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the controller is further configured to deactivate the at least one notification device in response to the vertical orientation data indicating that the micromobility vehicle has been returned to the upright position see the teachings of Ven der Pol Fig. 8 step 156 and Col. 13, Lines 44+:
“(32) If a determination is made at decision 156 that the vehicle has been returned to an upright position, the logic flow proceeds to operation box 160, a return to 

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining a rollover event is over and cancelling a rollover alarm based on the decision that the vehicle has been returned upright. 



Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to cancel a rollover event alarm when the scooter is uprighted.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 27 and the limitation the downed micromobility vehicle notification system of claim 24, further comprising: 
a global positioning system configured to generate location data indicating a location of the micromobility vehicle see Wang para [0028]; and 54Attorney Docket No. 18590-000001-US-COA 
a communication device configured to wirelessly communicate with at least one remote device from the micromobility vehicle see Wang para [0040]; 

(iv) receive the location data from the global positioning system see Wang, and 
(v) communicate, using the communication device see Wang, 
a downed micromobility vehicle alert to the at least one remote device in response to the speed of the micromobility vehicle indicating that the micromobility vehicle is not moving and the vertical orientation data indicating that the micromobility vehicle is in the horizontal position, the downed micromobility vehicle alert including the location of the micromobility vehicle see the teachings of Van der Pol Col. 2, lines 49+ above “cause transmission of different and distinct distress signals”.    

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Van der Pol to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 28 and the limitation the downed micromobility vehicle notification system of claim 27, wherein the at least one remote device is a server accessible to a lessor of the micromobility vehicle, the micromobility vehicle being in a fleet of a plurality of micromobility vehicles leased by the lessor see Wang paras:
“[0018] With the identification (alternatively known as electronic identification, unique identifier, electronic identification, machine identifier, machine-readable identification, electronic identifier or identifier), the motorised scooter is able to recognised automatically by machine reader or scanner so that either a user, a rider or an operator of the motorised scooter is able to record or track usage of the motorised scooter automatically, such as by a remote computing server of the operator or a smartphone of the user or rider. Handover or monetary transaction over the motorised scooter becomes clear, swift, transparent, verifiable or auditable. Both private individuals, organisations and government authorities are able to regulate deployment, usage or maintenance of the motorised scooter with clarity and integrity. If multiple or many such motorised scooters are made available to public, identification of these motorised scooter offers possibility data analytics, fleet management and optimisation of operation. 

[0057] The method may further comprise a step of locking the one or more suitable motorised scooter to a docking location or at an accessible public or private place. For example, upon completion of a journey, a rider may return a rented motorised scooter to a nearby docking station, and couple the motorised scooter to a docking station or stand. Upon coupling, the docking station, the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.

[0133] The tracked values provide the monitoring of location, movements, status and behaviour of one electric scooter 100 or a fleet of electric scooters 100.”.  
 
Regarding claim 30 and the limitation the downed micromobility vehicle notification system of claim 24, wherein the micromobility vehicle is a powered standing scooter see Wang Fig. 1 above.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol) as applied to the claims above and further in view of WO 2017180394 A1 to PEUSSA PERTTI et al. (Peussa) and US 20150066412 A1 to Nordbruch; Stefan and finally in view of MPEP section 2144.05. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019] I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.

Regarding claim 8 the combination of Wang above expressly discloses the limitations wherein the at least one proximity sensor is a LiDAR sensor and the controller is further configured to receive a signal strength of a return signal received by the LiDAR sensor in Wang para [0121] “Short Range Light detection and ranging (LIDAR) unit 196, a short range LIDAR camera 198 and a long range advance radar sensor (ARS) 200”. 

The combination of Wang above does not appear to expressly disclose the limitations wherein the controller is further configured to set at least one of a blocked sensor flag and a defeated sensor flag based on the signal strength.  Accordingly, this is considered inter alia the particular problem of concern to be solved.
It is understood that the limitations “set at least one of a …flag…” has been given its broadest reasonable interpretation that includes a determination by a computer that a condition has been detected.  For example, as explained below, the determination that a sensor is “completely blocked” connotes the claimed “blocked sensor flag”.

Peussa is directed towards a method and system for online performance monitoring of the perception system of road vehicles.  Accordingly Peussa is at least considered reasonably pertinent to the particular problem with which the inventor was concerned and teaches that LIDAR sensors were known to self-diagnose “very obvious errors” including detecting whether a sensor is totally blocked in for example paras:
“[0005] As sensors are getting covered with snow, ice, or dirt, this reduces the signal strength received, and as a consequence the sensing distance is reduced, or the fineness of detail is reduced. Some sensors may detect this condition in their self-diagnostic phase, some do not.

[0007] Many sensor manufacturers have a self-diagnostics functionality built in to each sensor.  However, such functionality generally can only detect very obvious errors. For example, a radar can tell whether its internal power-on checks were successful, or a laser scanner can detect whether its front cover is totally blocked.

[0008] Sensor monitoring and calibration is described in, for example US2015/0066412A1, US7162339B2, US2010/0235129A1, DE102011017593A1, and DE10201 1112243 Al.“


Nordbruch is cited in Peussa para [0008] above as teaching inter alia one method of determining an unsuccessful calibration of a LIDAR sensor and as such is considered reasonably pertinent to the particular problem with which the inventor was concerned.  Nordbruch teaches in for example Fig. 2, paras:
 “[0050] FIG. 2 shows a flow chart of a method for calibrating a surroundings sensor for sensory detection of the surroundings of a vehicle. In a step 201, sensor data which are generated with the aid of the surroundings sensor and correspond to the vehicle surroundings are transmitted to an external server for checking. In a step 203, the server transmits calibration data to the surroundings sensor. The calibration data are generated based on the sensor data and reference sensor data, the reference sensor data corresponding to the reference vehicle surroundings associated with the vehicle surroundings.
[0051] According to a step 205, an error signal is transmitted to a control unit in the case of an unsuccessful sensor calibration, whereupon the control unit then controls a vehicle component according to a step 207.
the control unit may control a signaling device, so that it signals to the driver that the sensor calibration was unsuccessful. Here, an acoustic and/or graphic or visual and/or haptic signaling to the driver may be provided.
[0053] In another specific embodiment (not shown), it may be provided that the control unit controls a transmitter in order to transmit information regarding the unsuccessful sensor calibration to the external server and/or to one or multiple other external servers. For example, such other external server may be located at or operated by a vehicle manufacturer or a service provider, in particular a breakdown service.

And Claim 16. A method for calibrating a surroundings sensor for sensory detection of surroundings of a vehicle, comprising: transmitting sensor data, which are generated with the aid of the surroundings sensor and which correspond to detected vehicle surroundings, to a first server situated externally from the vehicle; generating, by the server, calibration data based on a comparison of the sensor data with reference sensor data which correspond to reference vehicle surroundings associated with the detected vehicle surroundings; transmitting, by the server, the calibration data to the surroundings sensor; initiating a calibration of the surroundings sensor using the calibration data; and transmitting, in the case of an unsuccessful calibration of the surroundings sensor, an error signal to a control unit which subsequently controls at least one vehicle component.”

Which connotes the claimed limitations because a controller is configured to set at least one of a blocked sensor flag, in Peussa Para [0007] “totally blocked” above and a defeated sensor flag in Nordbruch “unsuccessful calibration” based on the signal strength as taught by Peussa para “[0005] As sensors are getting covered with snow, ice, or dirt, this reduces the signal strength received,

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.



Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining whether a LIDAR sensor is totally blocked or its detection is defeated by snow, ice, rain, etc. either during a self-diagnostic test or based on, inter alia, calibration data. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine if its LIDAR sensor is malfunctioning or totally blocked based on its return signal strength. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Peussa and Nordbruch to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

	While it is considered that the combination of Wang above teaches the claimed limitations, if Applicant is of the opinion that the combination of Wang does not expressly disclose the controller is further configured to set at least one of a blocked sensor flag and a defeated sensor flag based on the signal strength it is understood that at least Peussa and Nordbruch teach a range of signal strengths that connote at least that the sensor is “totally covered” or partially covered by snow, ice, etc.

MPEP 2144.05.I teaches inter alia:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985);

A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

As is the case here, it appears that setting a computer flag to determine whether a LIDAR sensor is blocked or defeated by snow, ice or dirt is taught by the range of LIDAR signals taught by the prior art and “lies inside the range disclosed by the prior art.”.

The combination of the known elements is achieved by a known method of determining whether a LIDAR sensor is totally blocked or its detection is defeated by snow, ice, rain, etc. either during a self-diagnostic test or based on, inter alia, return signal strength and calibration data. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine if its LIDAR sensor is malfunctioning or totally blocked based on its return signal strength. 




Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 the combination of Wang in the rejection of corresponding parts of claim 8 immediately above teaches the limitation the collision warning system of claim 1, wherein the at least one proximity sensor is a LiDAR sensor and the controller is further configured to 
(i) receive a signal strength of a return signal received by the LiDAR sensor see the LIDAR system of Wang, 
(ii) enter a demonstration mode in response to the signal strength indicating a first predetermined signal strength followed by a second predetermined signal strength, wherein, while in the demonstration mode, the controller is further configured to activate the at least one warning device in response to the distance to the object being less than a predetermined distance threshold see the teachings of Peussa Paras [0005]-[0007]


Wherein it is understood that the limitation “demonstration mode” has been given its broadest reasonable interpretation which includes a mode in which a LIDAR sensor demonstrates that its signal strength is sufficient to detect an object in the surroundings.
As taught in para [0005]+ it is understood that as the LIDAR sensors of Wang are being covered with snow, ice or dirt and the signal strength received is reduced, the sensing distance is reduced, however the sensor continues to demonstrate the ability to sense objects in range and would therefore activate a warning to avoid colliding with a detected object as taught by Wang.  

Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of detecting objects with a LIDAR sensor with reduced signal strength. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to detect obstacles at a reduced range based on the amount of covering of the sensor. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia Lidar sensor calibration and object detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect objects as far as the LIDAR signals can reach.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Peussa to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”
	While it is considered that the combination of Wang above teaches the claimed limitations, if Applicant is of the opinion that the combination of Wang does not expressly disclose a demonstration mode in response to the signal strength indicating a first predetermined signal strength followed by a second predetermined signal strength it is understood that at least Peussa and Nordbruch teach a range of signal strengths that connote at least that the sensor is “totally covered” or partially covered by snow, ice, etc.

MPEP 2144.05.I teaches inter alia:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985);

A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

As is the case here, it appears that entering a demonstration mode to determine whether a LIDAR sensor is blocked or defeated by snow, ice or dirt is taught by the range of LIDAR signals taught by the prior art and “lies inside the range disclosed by the prior art.”.

The combination of the known elements is achieved by a known method of determining whether a LIDAR sensor is totally blocked or its detection is defeated by 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine if its LIDAR sensor is malfunctioning or totally blocked based on its return signal strength and would continue to detect obstacles at a shorter range. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia unsuccessful LIDAR sensor calibration detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to alert the rider that the LIDAR sensor is blocked or malfunctioning as still continue to detect any obstacles in range of the sensor.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol) as applied to the claims above and further in view of US 20120016544 A1 to Pariseau; David Kevin et al.

Regarding claim 20 the combination of Wang above does not appear to expressly disclose the limitations a collision/fall reporting system, wherein the controller is further configured to: 
determine that the severity of the collision corresponds to a first severity level in response to determining that both of a first tilt sensor and a second tilt sensor have been activated; and 
determine that the severity of the collision corresponds to a second severity level in response to determining that only one of the first tilt sensor or the second tilt sensor have been activated, the first severity level being higher than the second severity level.  

Pariseau is analogous art because it teaches inter alia determining a severity of a collision and rollover event based on inter alia a first and second tilt sensor and de-coupling the batteries from the power delivery system of an electric vehicle.  Accordingly it is also reasonably pertinent to the particular problem with which the inventor was concerned, i.e. determining the severity of a collision.

Pariseau teaches in for example the figures below: 

    PNG
    media_image11.png
    629
    517
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    624
    536
    media_image12.png
    Greyscale

	And associated descriptive texts including for example para:
“[0022] FIG. 3 shows a method 300 for determining and reacting to a tilt or rollover condition in an EV. In a first step 310, an output from a first position sensor is measured. In a second step 320, an output from a second position sensor is measured. The steps 310 and 320 can be done simultaneously and continuously. In a step 330, a difference between the first tilt sensor and the second tilt sensor is determined. In a step 340, the outputs of the first position sensor and second position sensor are filtered. This step serves to filter out instantaneous, momentary or insignificant changes in orientation that do not pose any safety risk. However, an unwanted reaction to an instantaneous, momentary or insignificant change in orientation can cause the EV to cease functioning if not As described above, the difference between the first tilt sensor and second tilt sensor can be used to determine a tilt or rollover condition. In a step 360, a tilt or rollover condition is flagged and communicated to a processor. The processor can be on board a tilt sensor or the battery, or any other convenient location. Preferably, the tilt or rollover condition is reacted to. In a step 370A, a battery is electrically de-coupled from a power delivery system in an EV, and in a step 370B, the battery is physically de-coupled from a power delivery system in an EV.”


Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine the severity of a collision and de-couple the batteries from the power delivery system for the express purpose of safety. See Pariseau para [0021]. 
“…In the example where the tilt sensor 200 is affixed to a modular battery in an EV, the external processor can shut down the battery, order a physical separation of the battery, or any other countermeasure for ensuring that passengers or safety personnel do not come into contact with live batteries in the event that an EV has rolled over during a collision…. “

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia rollover detection and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to detect a rollover event and de-couple the batteries for the safety of the rider and emergency responders.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Pariseau to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248439 A1 to Wang cited in the 12/07/2021 IDS in view of US 20180114440 A1 to Malla cited in the 02/01/2022 IDS as applied to the claims above and further in view of US 6397133 B1 to van der Pol; Paul et al. (Van der Pol) as applied to the claims above and further in view of US 7359821 B1 to Smith; Darrin A. et al. (Smith).

Regarding claim 21 the combination of Wang above clearly teaches the limitation the collision/fall reporting system of claim 15, and determining that the collision has occurred,	
determine a severity of the collision of the micromobility vehicle at the time of the collision in Ven der Pol and 
to communicate, using the communication device, the determined severity of the collision to the at least one remote device in Van der Pol as to whether an ambulance and/or tow truck is required at the accident location.
 
However, the combination of Wang above does not appear to expressly disclose the limitation wherein the controller is further configured to determine a severity of the collision based on the closing velocity of the micromobility vehicle at the time of the collision.  
	
Accordingly the particular problem with which the inventor was concerned and to be solved is a manner of determining a severity of a collision based on the closing velocity of a vehicle at the time of a collision.
Smith is analogous art because it teaches Methods and apparatus for using black box data to analyze vehicular accidents and determine the severity of a collision based on the closing velocity of the micromobility vehicle at the time of the collision in for example, the figure below:

    PNG
    media_image13.png
    311
    520
    media_image13.png
    Greyscale

And associated descriptive art including for example, Col. 15, lines 1+:
“92) The coefficient of restitution may be based on the following model, which was fit from experimental data .epsilon.=0.1+0.9e.sup.-(0.34+0.16V.sup.c.sup.) (27) where, Vc is the closing velocity in mph. The data and best-fit line are shown in FIG. 8A.”.  

Wherein it is understood that the coefficient of restitution is defined as:
	the restoration of something to its original state.
"restitution of the damaged mucosa"
physics
the resumption of an object's original shape or position through elastic recoil.
"the coefficient of restitution"


Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)

Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to claimed subject matter are whether art is from same field of  endeavor, regardless of problem addressed, and if not, whether it is still reasonably pertinent to particular problem to be solved; 

The combination of the known elements is achieved by a known method of determining the severity of a collision based on the closing speed of the vehicles colliding. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia determining the severity of a collision and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to determine the severity of the collision and send for an ambulance or tow truck or both.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Smith to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 see the rejection of corresponding parts in the rejection of claim 21 immediately above and incorporated herein wherein it is understood that the combination of Wang above teaches wherein the controller is further configured to: 
compare the closing velocity of the micromobility vehicle at the time of the collision with a predetermined collision speed threshold; 
determine that the severity of the collision corresponds to a first severity level in response to the closing velocity of the micromobility vehicle at the time of the collision being greater than the predetermined collision speed threshold; and 


Accordingly, the prior art references teach all of the claimed elements were known.

Per the following case law the Examiner has established the knowledge in the prior art and that the prior art is analogous.
In re Bozek, 163 USPQ 545 (CCPA 1969)


Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

Wang Lab., Inc. v. Toshiba Corp., 26 USPQ2d 1767 (Fed. Cir. 1993)


Analogous art is that which is relevant to consideration of obviousness  under 35 USC 103, and relevant criteria in determining whether prior art is  analogous to 

The combination of the known elements is achieved by a known method of determining a severity of a collision based on the closing speed of the vehicles colliding. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the collision detection system of Wang would have the ability to determine the severity of the collision and send for either a tow truck or ambulance as taught by Van der Pol. 

Therefore, the results would have been predictable to one of ordinary skill in the art because they are directed towards the problem of, inter alia determining the severity of a collision and emergency actions thereafter to be solved.  That is, the scooter of Wang would be able to determine the severity of the collision and send for an ambulance or tow truck or both.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Smith to the prior art combination of Wang as explained above because in addition to being directed towards the problem to be solved, they are merely performing the same function as they do separately and are no more “than the predictable use of prior-art elements according to their established functions.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:

US 20200398923 A1 to Griffith; Saul Thomas et al. teaches inter alia a fleet of a solar powered micromobility vehicles/scooters/motocycles, etc. in Fig. 1 that provides an incentive to care for a bike/scooter network by uprighting a tipped over vehicle in for example, para [0118]:
“[0118] In various embodiments, users can receive rewards or punishments based on such a user rating. For example, it can be desirable to incentivize users to park bikes 100 to maximize exposure to the sun to maximize charging of the bike, so users who follow instructions regarding parking location and parking orientation can receive rewards, whereas users who do not may not receive rewards or receive punishments. In addition to applying to a user parking a bike 100 during check-in of a bike 100, in some embodiments, users can receive alerts to move nearby bikes 100 to correct or improve the charging potential of such bikes and can receive rewards for such assistance. For example, where sunlight conditions have changed or a previous user incorrectly parked a bike, other users in the area can receive an alert that provides a “bounty” or other reward for correcting the parking location and/or orientation of such a bike 100. Accordingly, users of a bike network can be incentivized to care for and improve the state of the bike network while actively using bikes 100 of the bike network or while in proximity to bikes in the bike network 100. Similarly, in some embodiments, the user can receive an alert that provides a “bounty” or other reward for correcting the parking location and/or orientation of such a bike, such as where the bike 100 has been tipped over, or parked or moved to a location that is illegal or improper for parking the bike 100.

[0123] Although the term bike is used herein, the present specification should be construed to be applicable to various types and classes of vehicles, including a trike, scooter, motorcycle, powered-wheel, cargo bike, moped, boat, copter, plane, and the like.” 

US 20180196133 A1 to Sun; Xinghui teaches inter alia detecting the malfunction of a LIDAR sensor in for example, claims:
1. A system for detection and ranging fault detection for a vehicle, the system comprising: a vehicle detection and ranging device; a vehicle camera; and one or more physical processors programmed by computer program instructions that, when executed, cause the one or more physical processors to: receive detection and ranging data of an object from the vehicle detection and ranging device; receive image data of the object from the vehicle camera; analyze the detection and ranging data received from the vehicle detection and ranging device; analyze the image data received from the vehicle camera; and determine a detection and ranging device fault based on a comparison between analyzing results of the image data and the detection and ranging data. 

8. The system of claim 1, wherein the vehicle detection and ranging device comprises a Lidar device.” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220326